Exhibit 10.2

 

The Senior Executive Bonus Plan

 

November 15, 2007

 

1.               The SEBP will use three different criteria for peer group
comparisons based on year-end financial results as published in the Federal
Financial Institution Examination Council (FFIEC), Uniform Bank Performance
Reports (UBPRs):

 

1.2                     Criteria one will be Return on Average Total Equity
(ROAE) as published on page 11 of UBPRs.

 

1.3                     Criteria two will be core deposits as a percentage of
total deposits (CDs) as published on page 6 of UBPRs.

 

1.4                     Criteria three will be the annual rate of growth of
Loans Not Held for Sale (LNHFS) as published on page 4 of UBPRs; i.e. (Payout
Year-end LNHFS less Prior Year Year-end LNHFS) divided by Prior Year Year-end
LNHFS expressed as a percentage.

 

2.               The SEBP will use 1st Pacific Bank’s final year-end UBPR
results for comparison to the peer group’s performance.

 

3.               Each year the bank reassesses its strategic needs at its annual
strategic retreat. During or subsequent to the Bank’s annual strategic retreat
but prior to the 1st day of the next fiscal year, the Board will select at its
sole discretion weighting parameters and payout criteria that may either reduce
or increase plan payouts in order to better align the SEBP incentives to the
banks strategic objectives.

 

4.               As described in 3 above, each three of the measured criteria
will be assigned a unique Multiplier in advance that will be used to weight that
criterion with respect to calculating the total SEBP payout. The sum total of
all three multipliers shall equal to 100%. For example the bank might choose a
50% multiplier for ROAE, 40% for Core Deposits and 10% for Loan Growth.

 

5.               The Bank has developed and disseminated a dynamic spreadsheet
based point system for allocating fractional increments to the SEBP payout. The
SEBP will begin awarding points for each criterion when and if the Bank’s
financial performance exceeds the minimum established peer group thresholds with
respect to one or more of the three selected criteria.

 

5.2                     For the 2008 performance period:

 

5.2.1

 

The Minimum Payout Percentile Threshold will be the 33rd percentile of the peer
group for each of the three criteria independently.

5.2.2

 

The Maximum Payout Percentile Threshold will be the 90th percentile of the peer
group for each of the three criteria independently.

5.2.3

 

The Initial Payout will be set at: $200,000.

5.2.4

 

The Payout Scaler will be set at: 1.10

5.2.5

 

The ROAE multiplier will be weighted at 70%

5.2.6

 

The CDs multiplier will be weighted at 20%

5.2.7

 

The LNHFS multiplier will be weighted at 10%

 

 

--------------------------------------------------------------------------------


 

 

5.3                     For the 2009 performance period and each year
thereafter:

 

5.3.1

 

The Minimum Payout Percentile Threshold will be the 50th percentile of the peer
group for each of the three criteria independently.

5.3.2

 

The Maximum Payout Percentile Threshold will be the 90th percentile of the peer
group for each of the three criteria independently.

5.3.3

 

The initial payout, Payout Scaler and Multipliers for each of the measured
criteria (ROAE, CDs and LNHFS) shall be determined by the board during or
subsequent to the bank’s annual strategic retreat and before the 1st day of the
next fiscal year.

 

6.               For each criterion, the difference between the criteria value
at the Maximum Payout Percentile Threshold and the criteria value at the Minimum
Payout Percentile Threshold shall be divided by twenty (20) to calculate
incremental changes between payout point awards for each criterion (see the
attached example Payout Schedule & Methodology worksheet, Table 1). Raw points
will be awarded by identifying the largest incremental value that is less than
or equal to the Banks performance data (again see Example Spreadsheet).

 

7.               Raw points for each criterion will then be multiplied by that
criteria’s current unique Multiplier to produce a weighted point value.

 

8.               The sum of the three weighted point values will then become the
Weighted Point Total.

 

9.               The Weighted Point Total is then compared to the top line
incremental point values in Table 2 (Sum of Weighted Contributions) to determine
the Preliminary Total Payout (from Line A in Table 2).

 

10.         Line B from Table 3 is the Anticipated Tax Effected Return on
Average Equity after a Preliminary Total Payout (Line A of Table 2).

 

10.2               If Line B from Table 3 is greater than or equal to 10.00%,
the Final Plan Payout is equal to the Preliminary Total Payout from Line A in
Table 2.

10.3               If Line B from Table 3 is less that 10.00%, then the
Preliminary Total Payment from Line A in Table 2 will be reduced according to
the values in Table 4 to produce a Final Plan Payout. The Line B value is
compared to the values in Line C to find the largest value in Line C that is
still less than or equal to the Line B value. The value in Line D in the column
below the value identified in Line C is then multiplied times the Preliminary
Total Payout (from Line A in Table 2) to produce the Final Plan Payout.

 

10.4               There will be no payouts (Line D equals 0%) for all line B
values less than 8.1%

 

11.         The share each senior executive shall receive under the SEBP’s
payout shall be determined by the Chief Executive Officer (CEO) except that the
Compensation Committee shall have the right to review the CEO’s proposed payouts
in advance, and the CEOs share of the total payout may not exceed a
predetermined fraction of the plan’s total payout as described below.

 

11.2               In the event additional senior executives become participants
in the SEBP, the Board does not want plan participants to be subject to unfair
reductions in bonus

 

--------------------------------------------------------------------------------


 

payouts. Thus, the calculated total SEBP payout and the maximum share of the
total payout for the CEO will be adjusted according to the number of SEBP
participants as described in the table below:

 

Plan
Participants

 

Total SEBP
Payout
Multiplier

 

CEO
Maximum
Share

 

4

 

1

 

40.00

%

5

 

1.25

 

32.00

%

6

 

1.5

 

26.67

%

7

 

1.75

 

22.86

%

8

 

2

 

20.00

%

9

 

2.25

 

17.78

%

10

 

2.5

 

16.00

%

 

11.2.1                        As an example of the above, if the calculated SEBP
payout is $500,000 and the number of SEBP participants is five (5), then the
total adjusted SEBP would be:

 

(a)                $500,000 X 1.25 equal to $625,000, and

(b)               The CEO’s share of the total plan payout could not exceed
thirty-two percent (32%).

 

--------------------------------------------------------------------------------